Title: Randolph Jefferson to Thomas Jefferson, 24 February 1813
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            Dear Brother Feby 24: 1813 
            I have sent Squire over to you for the garden seeds you were so kind as to promise me us. what ever you can best spare we are now living at home and would be happy to see you and family when ever convenient we are at this time at woodlawn on account of mrs pryors illness but she is much mendid on account of that we shall leave this in a day or two  my wife Joins me in love to you and family.
            I am Dear brother yr most affectionately.—Rh; Jefferson
          
          
            PS you will be please to write to me by Squire 
          
        